Citation Nr: 1428317	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-27 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, or as secondary to service-connected diabetes mellitus, type II and/or anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran had active duty from January 1968 to September 1970.

This matter is on appeal from a December 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been transferred to the Detroit, Michigan RO.  This matter was most recently Remanded by the Board in November 2012 for further evidentiary development.

In June 2013, the Veteran signed an Expedited Processing Waiver of the 30-Day Waiting period and indicated that he waived AOJ consideration of any future evidence he wished to submit at a later time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the November 2012 Remand, the Veteran submitted a completed VA Form 21-4142 in January 2013 so that records could be obtained from Henry Ford Hospital.  The RO does not appear to have submitted that request until April 2013.  That same month, the hospital responded by stating that the requested records could not be provided because the authorization was more than 60 days old.  Such was noted in a May 2013 deferred rating decision.  However, no additional action appears to have been taken.  Accordingly, the Veteran should be asked to submit a second authorization and the records must be requested within 60 days of the date listed on the VA Form 21-4142.

In the most recent Brief of Appellant, the Veteran, through his representative, reasserted his contention that his hypertension had its onset in service or is secondary to his service-connected anxiety disorder and/or diabetes mellitus.  He contended that a blood pressure reading of 120/88 on service discharge examination and of 128/88 on March 1971 VA examination, seven months after discharge from service, are evidence of pre-hypertension and initial manifestations of his currently diagnosed hypertension.  He also cited to at least two (2) studies, the Cecil Textbook of Medicine, and the VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part III, Subpart iv, Ch. 4, Section F.22.c. that suggest a positive relationship between hypertension and in-service herbicide exposure, as well as a relationship between hypertension and diabetes mellitus/anxiety reaction.  On Remand, the May 2013 VA DBQ examiner should be asked to address these contentions.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice regarding what is required to substantiate a claim for secondary service connection.

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder all records of treatment from Henry Ford Hospital.  Explain to the Veteran that his prior authorization for the release of his private medical records has expired, and that he will need to reauthorize the release of any additional records in order for VA to obtain them.  If the Veteran provides the completed release form, request the identified treatment records within 60 days from the date of the VA Form 21-4142.  All efforts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any additional pertinent medical records in his possession in support of his claim.

3.  On completion of the above, procure an addendum opinion from an appropriate examiner to review the May 2013 VA examination.  A new examination should be scheduled if the examiner believes that such is needed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  The examiner should address the following questions:

(a) Is it at least as likely as not (50 percent or more probability) that any currently diagnosed hypertension, had its onset in or is etiologically-related to any period of the Veteran's active duty service or manifested within one year after the Veteran's period of active duty, including due to herbicide exposure? 

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, to include the argument that the herbicide exposure that resulted in his diabetes mellitus made him susceptible to developing hypertension and that the Veteran was pre-hypertensive at service discharge and within seven months after discharge from active duty which led to the development of hypertension.  Discussion of the cited article titled: Insulin and Insulin resistance: impact on blood pressure and cardiovascular disease and an internet article from the National Heart Lung and Blood Institute (NHLBI) of the National Institutes of Health, US Department of Health and Human Services regarding hypertension would be helpful.  Other evidence in the record such as his VA and private medical records, and VA examination reports, to specifically include the May 2013 VA examination and opinion, must also be considered.

(b)  Is it at least as likely as not (50 percent or more probability) that any currently diagnosed hypertension is:

i. proximately due to his service-connected anxiety disorder and/or diabetes mellitus OR 
ii. aggravated by his service-connected anxiety disorder and/or diabetes mellitus?

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions set out in the most recent Brief of Appellant.  Discussion of the cited M21-1 MR Pt. III, Subpart iv., Chapter 4, Section F.22.c and the Cecil Textbook of Medicine (22d Edition, 2004), p. 253, would be helpful.  Other evidence in the record such as his VA and private medical records, and VA examination reports, to specifically include the May 2013 VA examination and opinion, must also be considered.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in June 2013.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

